UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4415


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAVID MBOM,

                 Defendant – Appellant.



                             No. 09-4416


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ROBERT TATAW,

                 Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Roger W. Titus, District Judge.
(8:08-cr-00069-RWT-1; 8:08-cr-00069-RWT-3)


Submitted:    December 28, 2010            Decided:   January 21, 2011


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Lindsay N. Warnes, LAW OFFICE OF LINDSAY N. WARNES, LLC,
Rockville, Maryland; David W. Lease, SMITH, LEASE & GOLDSTEIN,
LLC, Rockville, Maryland, for Appellants.     Rod J. Rosenstein,
United States Attorney, Bryan E. Foreman, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Following a joint jury trial, David Mbom and Robert

Tataw were convicted of conspiracy to commit bank larceny, in

violation       of   18   U.S.C.    § 371        (2006),    and    bank    larceny,    in

violation of 18 U.S.C. § 2113(b) (2006).                          They each received

sentences of sixty-three months’ imprisonment and were ordered

to jointly and severally pay restitution of $435,902.                           In these

consolidated         appeals,   Mbom    and      Tataw     challenge      the   district

court’s    denial      of   their    respective       motions       for    judgment    of

acquittal, and Mbom challenges the district court’s denial of

his motion to suppress.            We affirm in both appeals.

            Mbom challenges the search of his person following the

stop of a vehicle in which he was a passenger.                         He argues that

officers did not have probable cause or reasonable suspicion to

initiate    a    traffic    stop,      and   even    if    they    did,    they   lacked

probable cause to extend the investigatory scope of the stop.

Accordingly, he contends that all the evidence seized from him

should have been excluded from trial under the fruit of the

poisonous tree doctrine.            We disagree.

            This       court    reviews      factual       findings       underlying    a

district court’s denial of a motion to suppress for clear error

and legal conclusions de novo.               United States v. Blake, 571 F.3d

331, 338 (4th Cir. 2009), cert. denied, 130 S. Ct. 1104 (2010).

We construe the evidence in the light most favorable to the

                                             3
Government,     the     party      prevailing       below.            United     States    v.

Griffin, 589 F.3d 148, 150 (4th Cir. 2009).

            Automobile       stops        constitute       “seizures”          within     the

meaning of the Fourth Amendment and are thus “subject to the

constitutional     imperative”           that     they   be     reasonable       under    the

circumstances.        See Whren v. United States, 517 U.S. 806, 809-10

(1996).     Passengers of vehicles stopped by law enforcement are

detained for the Fourth Amendment purposes, just as the drivers

are.   Brendlin v. California, 551 U.S. 249, 257 (2007).

            We have found that “[o]bserving a traffic violation

provides sufficient justification for a police officer to detain

the offending vehicle for as long as it takes to perform the

traditional     incidents       of    a    routine       traffic        stop.”       United

States v.      Branch,    537      F.3d    328,     335       (4th Cir. 2008).            The

officer     may       “request       a     driver’s           license      and      vehicle

registration,     run    a   computer           check,    and    issue     a     citation.”

United States v. Foreman, 369 F.3d 776, 781 (4th Cir. 2004).                                A

police officer may also request identification and run computer

checks    on    passengers.              United     States       v.     Soriano-Jarquin,

492 F.3d 495, 500 (4th Cir. 2007).

            Here, officers clearly were justified in stopping the

vehicle   in    question     for     speeding.           Once    they    discovered       the

outstanding warrant for Mbom, they were permitted to take him

into custody and to conduct a search of his person pursuant to

                                            4
that arrest.         See Arizona v. Gant, 129 S. Ct. 1710, 1716 (2009).

Accordingly,          the    district       court     properly           denied      Mbom’s

suppression motion.

               Mbom and Tataw each argue that Government failed to

present    sufficient        evidence       to    convict    them        of   either    bank

larceny or conspiracy to commit bank larceny.                            Having reviewed

the    record       and   applicable     law,     however,     we    find      sufficient

evidence to support the convictions.

               This court reviews de novo the denial of a Fed. R.

Crim. P. 29 motion for judgment of acquittal.                        United States v.

Kingrea, 573 F.3d 186, 194 (4th Cir. 2009).                          When a Rule 29

motion is based on a claim of insufficient evidence, the jury’s

verdict must be sustained “if there is substantial evidence,

taking the view most favorable to the Government, to support

it.”        United        States    v.      Abu     Ali,     528     F.3d       210,     244

(4th Cir. 2008)           (internal      quotation         marks     and      alterations

omitted).       “Substantial evidence is evidence that a reasonable

finder    of    fact      could    accept    as    adequate        and    sufficient     to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”     Kingrea, 573 F.3d at 194-95 (4th Cir. 2008)) (internal

quotation marks omitted).

               In    reviewing     for   substantial         evidence,        this     court

considers both circumstantial and direct evidence and allows the

Government “all reasonable inferences that could be drawn in its

                                             5
favor.”           United     States    v.        Harvey,       532        F.3d     326,     333

(4th Cir. 2008).           We may not weigh the evidence or review the

credibility of the witnesses.                United States v. Allen, 491 F.3d

178, 185 (4th Cir. 2007).             If the evidence “supports different,

reasonable         interpretations,              the       jury           decides         which

interpretation to believe.”                United States v. Murphy, 35 F.3d

143, 148 (4th Cir. 1994).

             In    order     to    convict       a   defendant       of     conspiracy       to

commit bank larceny pursuant to 18 U.S.C. § 371, the Government

must establish: first, an agreement between two or more people

to commit the underlying crime; second, willing participation by

the defendant; and third, an overt act in furtherance of the

conspiracy.          United       States    v.       Tucker,    376        F.3d    236,     238

(4th Cir. 2004).           An overt act by one conspirator fulfills the

requirement as to all.             United States v. Cardwell, 433 F.3d 378,

391 (4th Cir. 2005).

             The     Government       asserts          that     sufficient          evidence

supports     Mbom’s        and    Tataw’s        convictions         of     bank    larceny,

pursuant to 18 U.S.C. § 2113(b), under either aider and abettor

liability or the Pinkerton doctrine.                     See 18 U.S.C. § 2 (2006)

(providing for aider and abettor liability; Pinkerton v. United

States, 328 U.S. 640, 647 (1946).                       “Aiders and abettors are

liable to the same extent as the principal.”                              United States v.

Akinkoye, 185 F.3d 192, 201 (4th Cir. 1999).                               A defendant is

                                             6
guilty of aiding and abetting if he has “knowingly associated

himself    with        and     participated        in     the    criminal         venture.”

Kingrea, 573 F.3d at 197 (internal quotation marks omitted).

”The Pinkerton doctrine makes a person liable for substantive

offenses committed by a co-conspirator when their commission is

reasonably foreseeable and in furtherance of the conspiracy.”

United States v. Ashley, 606 F.3d 135, 142-43 (4th Cir.), cert.

denied, 131 S. C. 3245 (2010).

               Mbom    argues    that    the      Government         failed    to    produce

sufficient       evidence       to    conclude       that       he    knew      about      the

conspiracy       and     its    objectives,         and     that      he      intended     to

participate in it.

               The evidence linking Mbom with the conspiracy is more

than   sufficient       to     support   the      jury’s       finding     that     Mbom    is

guilty    of    conspiracy       to   commit       bank    larceny.           Substantial,

albeit circumstantial, evidence linked Mbom to the conspiracy.

See United States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996)

(en    banc)      (noting       conspiracy         may    be     proven       “wholly       by

circumstantial         evidence”        and       providing      examples           of   such

evidence).        While Mbom offered innocent explanations for the

evidence adduced by the Government, the evidence also supported

the conclusion that Mbom was involved in a conspiracy to commit

bank larceny.          After weighing the credibility of the witnesses,

the jury properly elected to accept the Government’s version of

                                              7
events.    Further, because the Government established that Mbom

was   guilty   of    conspiracy,     conviction      of    bank    larceny      was

supported by sufficient evidence under the Pinkerton doctrine.

See Ashley, 606 F.3d at 142-43.

           Tataw     also   argues      that   the   Government        failed    to

produce sufficient evidence to support his convictions for bank

larceny and conspiracy to commit bank larceny.               Like Mbom, Tataw

had an explanation as to the evidence against him.                        However,

weighing   the      credibility    of    the   witnesses,        the     jury   had

sufficient evidence to find Tataw was guilty of conspiring to

commit bank larceny.        In addition, Tataw’s conviction for bank

larceny is supported under the Pinkerton doctrine.

           Based on the foregoing, we affirm Mbom and Tataw’s

convictions    and    sentences.        We   dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid in

the decisional process.

                                                                          AFFIRMED




                                        8